Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Kubo ((US 2014/0248069) discloses a belt member (i.e., endless belt) comprising polyimide [abstract; 0003; 0087]. The polyimide is formed from the reaction between tetracarboxylic dianhydrides and diamines [0090-0091]. Kubo teaches the use of two or more dianhydrides and/or two or more diamines, as well as mixtures of different polyimides [0098-0099; 0160]. The belt contains residual solvent in an amount of 5-2,000 ppm to provide the desired flexibility while avoid excess moisture absorption and changes in sizes and resistivity [0151-0152].
Kubo is silent with regard to the use of 1,3-dimethyl-2-imidazolidinone (DMI) or tetramethylurea (TMU) as a solvent. Additionally, Applicant has successfully demonstrated the use of such solvents within the presently claimed ranges provides unexpected results. See paragraphs 41-46 of the Final Rejection mailed 7/14/2020 and pages 9-10 of Remarks filed 8/24/2021. Therefore, Applicant has successfully overcome the previous rejections that the claimed invention would have been prima facie obvious in view of Kubo.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787